
	
		I
		112th CONGRESS
		1st Session
		H. R. 1881
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Luján (for
			 himself, Mrs. Christensen,
			 Ms. Berkley,
			 Mr. Hastings of Florida,
			 Mr. Holt, Ms. Moore, Mr.
			 Connolly of Virginia, Mr. Carson of
			 Indiana, Mr. Wu,
			 Mr. Larson of Connecticut,
			 Ms. Richardson,
			 Ms. Lee of California,
			 Mr. Costello,
			 Mr. Ellison,
			 Mr. Hinojosa,
			 Mr. Jackson of Illinois,
			 Mrs. Napolitano,
			 Mr. Payne,
			 Mrs. Capps,
			 Mr. Grijalva,
			 Mr. Butterfield,
			 Mr. Polis,
			 Mr. Sablan,
			 Mr. Ryan of Ohio, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To require the Secretary of Energy, in coordination with
		  the Secretary of Labor, to establish a program to provide for workforce
		  training and education, at community colleges, in sustainable
		  energy.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Energy Training Act
			 of 2011.
		2.Sustainable
			 energy training program for community colleges
			(a)Workforce
			 training and education in sustainable energyFrom funds made
			 available under
			 subsection (c), the Secretary of Energy, in
			 coordination with the Secretary of Labor, shall carry out a joint sustainable
			 energy workforce training and education program. In carrying out the program,
			 the Secretary of Energy, in coordination with the Secretary of Labor, shall
			 award grants to community colleges to provide workforce training and education
			 in industries and practices such as—
				(1)alternative
			 energy, including wind and solar energy;
				(2)high-performance
			 green building construction, design and redevelopment;
				(3)sustainable energy
			 technologies, including chemical technology, nanotechnology, and electrical
			 technology;
				(4)water, energy and
			 resource conservation;
				(5)recycling and
			 waste reduction; and
				(6)sustainable
			 agriculture and farming.
				(b)Award
			 considerationsOf the funds made available under
			 subsection (c) for a fiscal year, not less
			 than one-half of such funds shall be awarded to community colleges with
			 existing (as of the date of the award) sustainability programs that lead to
			 certificates, credentials, or degrees in 1 or more of the industries and
			 practices described in paragraphs (1) through (6) of
			 subsection (a).
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of the fiscal years 2012 through
			 2016.
			(d)DefinitionsIn
			 this Act:
				(1)Community
			 collegeThe term community college means an
			 institution of higher education, as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)), that—
					(A)provides a 2-year
			 program of instruction for which the institution awards an associate degree;
			 and
					(B)primarily awards
			 associate degrees.
					(2)High-performance
			 green buildingThe term high-performance green
			 building has the meaning given the term in section 401(13) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17061).
				
